Fourth Court of Appeals
                                   San Antonio, Texas
                                           May 11, 2016

                                       No. 04-16-00244-CV

                                    SIG GROUP ENT. LLC,
                                          Appellant

                                                 v.

                                           MWJI, LLC,
                                            Appellee

                   From the 408th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2015-CI-21171
                          Honorable Antonia Arteaga, Judge Presiding


                                          ORDER
        The clerk’s record and the reporter’s records were originally due on April 28, 2016. On
April 29, 2016, the trial court clerk filed a Notification of Late Record, stating the clerk’s record
has not been filed because appellant has failed to pay or make arrangements to pay the clerk’s
fee for preparing the record and that appellant is not entitled to appeal without paying the fee.

       It is therefore ORDERED that appellant provide written proof to this court no later than
May 19, 2016 that either (1) the clerk’s fee has been paid or arrangements have been made to
pay the clerk’s fee; or (2) appellant is entitled to appeal without paying the clerk’s fee. If
appellant fails to file such written proof within the time provided, this appeal will be dismissed
for want of prosecution. See TEX. R. APP. P. 37.3(b).

        Ms. Angeliz F. Rivera-Martin is one of the court reporters responsible for preparing,
certifying, and filing the reporter’s record in this appeal. On May 2, 2016, Ms. Rivera-Martin
filed a Notification of Late Record, stating that the reporter’s record has not been filed because
appellant has failed to designate a reporter’s record and has failed to pay or make arrangements
to pay the reporter’s fee for preparing the record.

        Ms. Kayleen Rivera is another court reporter responsible for preparing, certifying, and
filing the reporter’s record in this appeal. On May 4, 2016, Ms. Rivera filed a Notification of
Late Record, stating that the reporter’s record has not been filed because appellant has failed to
designate a reporter’s record and has failed to pay or make arrangements to pay the reporter’s fee
for preparing the record.
        If appellant desires a reporter’s record from Ms. Rivera-Martin and/or Ms. Rivera, and
has not already done so, appellant is hereby ORDERED to (1) request in writing, no later than
May 19, 2016, that a reporter’s record be prepared and (2) designate in writing, no later than
May 19, 2016, the exhibits and those portions of the record to be included in the reporter’s
record. Id. Appellant is hereby ORDERED to file a copy of the request with both the trial court
clerk, id. at 34.6(b)(2), and this court no later than May 19, 2016.

       It is also ORDERED that appellant provide written proof to this court no later than May
19, 2016 that either (1) the reporter’s fee has been paid or arrangements have been made to pay
the reporter’s fee; or (2) appellant is entitled to appeal without paying the reporter’s fee. If
appellant fails to provide such written proof within the time provided , the court will only consider
those issues or points raised in appellant’s brief that do not require a reporter’s record for a
decision. See TEX. R. APP. P. 37.3(c).



                                                      _________________________________
                                                      Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of May, 2016.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court